Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karen Canady 7/28/2017.
Amendment to claims is attached as Examiner’s claim amendment, wherein claims 16-18 have been cancelled,
claims 22-24 have been added,
claims 8, 10-15, 19-20 and 22-24 have been allowed.


Requirement of election is withdrawn:
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15, 19-20, and 22-24 directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because the claimed method previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 6/15/2020 is hereby withdrawn. In view 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Examiner’s statement of reasons for allowance: 
(A) The claim amendment and approved terminal disclaimer have overcome all the rejections set forth in the last Office action.
(B) The prior art does not anticipate, teach or suggest the composition comprising a nucleic acid encoding a TARS inhibitory compound as set forth in claim 8 and a method of decreasing angiogenesis in prostate or ovarian cancer cells comprising contacting the cells with the composition of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEI YAO/            Primary Examiner, Art Unit 1642